TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2016



                                      NO. 03-15-00483-CR


                                    Tony Robleto, Appellant

                                                  v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment as follows: to reflect that the “Offense

for which Defendant Convicted” is “Possession of a Controlled Substance with Intent to

Deliver–Cocaine” and to reflect that the “Statute for Offense” is “481.112(a), (d) Health and

Safety Code.” The judgment, as modified, is affirmed. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.